UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/10 The following Form N-Q relates only to Dreyfus International Bond Fund and Dreyfus Global Equity Income Fund, each a series of the Registrant, and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund July 31, 2010 (Unaudited) Common Stocks89.7% Shares Value ($) Australia2.3% AMP 20,400 97,816 QBE Insurance Group 8,950 135,221 Brazil4.0% Cia de Saneamento de Minas Gerais - Copasa 10,400 149,602 Tele Norte Leste Participacoes, ADR 10,597 155,034 Transmissora Alianca de Energia Eletrica 5,499 90,358 Finland1.0% Nokia 10,597 France2.7% Suez Environnement 5,253 97,753 Total 3,427 172,875 Germany9.2% Bayer 3,900 224,205 Deutsche Post 15,994 277,728 Deutsche Telekom 20,246 272,015 Muenchener Rueckversicherungs 1,022 141,573 Hong Kong5.6% Hongkong Land Holdings 21,000 112,560 Hopewell Highway Infrastructure 211,684 159,700 HSBC Holdings 9,600 98,565 Link REIT 72,500 188,542 Japan1.0% Takeda Pharmaceutical 2,100 Netherlands5.0% Reed Elsevier 9,327 120,694 Royal Dutch Shell, Cl. A 6,568 182,223 Unilever 6,442 189,515 Norway3.7% DnB NOR 17,350 215,467 Statoil 7,296 147,470 Philippines.1% Philippine Long Distance Telephone 275 Poland1.5% Telekomunikacja Polska 29,410 Singapore5.3% DBS Group Holdings 19,500 206,501 Mapletree Logistics Trust 210,250 136,064 Singapore Technologies Engineering 78,000 185,851 South Africa3.7% Gold Fields 12,335 166,293 MTN Group 12,595 201,910 Switzerland5.6% Novartis 2,911 141,261 Roche Holding 1,110 144,384 Zurich Financial Services 1,150 268,484 Taiwan3.1% HTC 6,069 111,367 Taiwan Semiconductor Manufacturing 98,421 191,660 Thailand2.0% Advanced Info Service 70,100 United Kingdom11.8% Aberdeen Asset Management 30,895 68,064 BAE Systems 19,635 96,251 BP 19,202 122,316 Cable & Wireless Communications 49,979 46,427 Cable & Wireless Worldwide 49,772 52,131 GlaxoSmithKline 10,627 185,263 ICAP 16,718 105,194 Scottish & Southern Energy 5,585 97,101 Vodafone Group 130,633 304,911 Willis Group Holdings 3,197 97,828 United States22.1% Annaly Capital Management 10,609 a 184,597 AT & T 7,238 187,754 Clorox 1,518 98,488 Coca-Cola 1,945 107,189 ConocoPhillips 2,714 149,867 Eli Lilly & Co. 3,981 141,724 Merck & Co. 5,138 177,055 PDL BioPharma 16,199 100,758 Pfizer 12,434 186,510 Philip Morris International 3,818 194,871 Procter & Gamble 1,628 99,568 Reynolds American 6,946 401,618 Transocean 3,450 b 159,425 Total Common Stocks (cost $8,715,527) Coupon Maturity Principal Bonds and Notes2.7% Rate (%) Date Amount ($) Value ($) Germany.8% Fresenius Finance Jersey, Sr. Unscd. Bonds, Ser. FME EUR 5.63 8/14/11 50,000 c United Kingdom1.9% Standard Chartered, Jr. Sub. Notes 8.13 11/27/13 180,000 Total Bonds and Notes (cost $250,637) Other Investment2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $200,000) 200,000 d Total Investments (cost $9,166,164) 94.4% Cash and Receivables (Net) 5.6% Net Assets 100.0% ADR - American Depository Receipts a Investment in real estate investment trust. b Non-income producing security. c Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro d Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $9,166,164. Net unrealized appreciation on investments was $211,376 of which $601,508 related to appreciated investment securities and $390,132 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 23.5 Telecommunications 16.0 Health Care 11.8 Consumer Goods 11.0 Oil & Gas 9.4 Industrial 7.2 Utilities 4.4 Technology 4.0 Materials 3.9 Money Market Investment 2.0 Consumer Services 1.2  Based on net assets. At July 31, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Australian Dollar, Expiring 1/14/2011 230,000 190,440 203,871 (13,431) Brazilian Real, Expiring 12/15/2010 681,000 347,893 375,068 (27,175) British Pound, Expiring 8/13/2010 135,000 213,799 211,821 1,978 British Pound, Expiring 8/13/2010 61,000 96,586 95,711 875 Euro, Expiring 8/13/2010 81,000 112,056 105,555 6,501 Euro, Expiring 8/13/2010 183,000 253,254 238,476 14,778 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 268,539 - Equity Securities - Domestic+ 2,189,424 - - Equity Securities - Foreign+ 6,719,577 - - Mutual Funds 200,000 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 24,132 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (40,606) - + See Statement of Investments for country and industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund July 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes96.0% Rate (%) Date Amount ($) Value ($) Australia1.5% Australian Government, Sr. Unscd. Bonds AUD 5.75 5/15/21 1,030,000 a 969,780 Queensland Treasury, Gov't Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 9,770,000 a 9,116,663 Belgium.0% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 125,000 a Brazil1.7% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 2,250,000 a Canada2.4% Bombardier, Sr. Notes 7.75 3/15/20 2,465,000 b 2,668,362 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 6,975,000 a 10,529,906 Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 280,000 319,258 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 2,610,000 3,264,277 Chile.2% Republic of Chile, Notes CLP 5.50 8/5/20 863,000,000 a Foreign Governmental.1% European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 38,600,000 a France.7% Crown Euro Holdings, Sr. Notes EUR 7.13 8/15/18 950,000 a,b 1,301,791 Electricite De France, Sr. Unscd. Notes EUR 5.00 5/30/14 650,000 a 935,475 GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 510,000 a 755,212 PPR, Sr. Unscd. Notes EUR 8.63 4/3/14 995,000 a 1,556,856 Germany8.4% BMW Finance, Gtd. Notes EUR 3.88 1/18/17 1,300,000 a 1,764,639 BMW Finance, Gtd. Notes EUR 5.25 2/4/11 350,000 a 464,256 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 355,000 a 513,309 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.25 1/4/14 8,225,000 a 11,814,580 Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 4.25 7/4/18 15,400,000 a 22,693,271 Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 4.75 7/4/40 5,755,000 a 9,438,044 Daimler International Finance, Gtd. Notes EUR 5.88 9/8/11 350,000 a 476,711 Daimler International Finance, Gtd. Notes, Ser. 6 EUR 6.88 6/10/11 345,000 a 469,077 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 580,000 a 820,995 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 620,000 a 937,087 Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 440,000 a,b 612,595 Heidelbergcement Finance, Gtd. Bonds EUR 7.50 4/3/20 1,350,000 a 1,728,469 Heidelbergcement Finance, Gtd. Notes EUR 8.50 10/31/19 3,845,000 a 5,223,672 KFW, Gov't Gtd. Notes JPY 2.05 2/16/26 3,000,000 a 35,674 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 550,000 a 887,554 Indonesia2.0% Indonesia Government, Sr. Unscd. Bonds, Ser. FR44 IDR 10.00 9/15/24 7,000,000,000 a,c 876,709 Indonesia Government, Sr. Unscd. Bonds, Ser. FR44 IDR 10.00 9/15/24 10,000,000,000 a,c 1,252,441 Indonesia Government, Sr. Unscd. Bonds, Ser. FR36 IDR 11.50 9/15/19 12,500,000,000 a,c 1,728,207 Indonesia Government, Sr. Unscd. Bonds, Ser. FR23 IDR 11.00 12/15/12 79,025,000,000 a 9,651,912 Italy8.0% Enel Finance International, Gtd. Notes 5.70 1/15/13 1,345,000 b 1,449,860 Italy Buoni Poliennali Del Tesoro, Bonds EUR 3.50 6/1/14 2,425,000 a 3,287,773 Italy Buoni Poliennali Del Tesoro, Bonds EUR 3.75 8/1/15 14,225,000 a 19,422,389 Italy Buoni Poliennali Del Tesoro, Bonds EUR 4.25 3/1/20 15,120,000 a 20,372,799 Italy Buoni Poliennali Del Tesoro, Bonds EUR 5.00 9/1/40 6,195,000 a 8,253,582 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 2,100,000 2,378,523 Jamaica.2% Digicel, Sr. Notes 8.25 9/1/17 1,100,000 b,d Japan15.2% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 34,000,000 a 374,206 Development Bank of Japan, Gov't. Gtd. Bonds JPY 1.70 9/20/22 24,000,000 a 286,622 Japan Finance Organization for Municipalities, Gov't Gtd. Notes JPY 1.35 11/26/13 11,000,000 a 132,096 Japan Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 2,725,000,000 a 33,938,685 Japan Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 3,319,850,000 a 37,454,917 Japan Government, Sr. Unscd. Bonds, Ser. 303 JPY 1.40 9/20/19 2,128,850,000 a 25,495,267 Japan Government, Sr. Unscd. Bonds, Ser. 296 JPY 1.50 9/20/18 409,550,000 a 5,011,831 Japan Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 210,000,000 a 2,370,423 Malaysia.7% Malaysian Government, Sr. Unscd. Bonds, Ser. 0409 MYR 3.74 2/27/15 15,250,000 a Mexico2.1% America Movil Sab de CV, Gtd. Notes 5.00 3/30/20 1,755,000 b 1,874,614 Mexican Bonos, Bonds, Ser. M 10 MXN 7.75 12/14/17 83,660,000 a 7,206,126 Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 50,930,000 a 5,189,273 Netherlands2.0% Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 900,000 a 1,313,214 Netherlands Government, Bonds EUR 4.00 7/15/18 3,295,000 a 4,732,237 Netherlands Government, Bonds EUR 4.00 1/15/37 5,300,000 a 7,591,003 Norway.4% DnB NOR Boligkreditt, Covered Bonds EUR 3.38 1/20/17 1,950,000 a Poland1.5% Poland Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 32,255,000 a South Korea.0% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 100,000 a Spain13.3% Spanish Government, Sr. Unsub. Bonds EUR 4.70 7/30/41 3,830,000 a 4,707,630 Spanish Government, Bonds EUR 5.40 7/30/11 21,745,000 a 29,493,199 Spanish Government, Sr. Unsub. Bonds EUR 4.00 4/30/20 26,725,000 a 34,506,723 Spanish Government, Bonds EUR 4.40 1/31/15 15,075,000 a 20,989,723 Telefonica Emisiones, Gtd. Notes EUR 5.43 2/3/14 1,750,000 a 2,468,502 Sweden2.0% Stadshypotek, Covered Bonds EUR 3.00 10/1/14 3,675,000 a 4,936,047 Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 23,770,000 a 3,694,129 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 550,000 a 78,806 Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 34,300,000 a 4,914,635 Switzerland.2% Holcim Capital, Gtd. Notes 6.88 9/29/39 290,000 b 324,627 Holcim US Finance, Gtd. Notes 6.00 12/30/19 1,205,000 b 1,310,317 United Kingdom8.3% Diageo Capital, Gtd. Notes EUR 5.50 7/1/13 345,000 a 493,362 FCE Bank, Sr. Unscd. Notes EUR 7.13 1/16/12 3,400,000 a 4,569,399 Holmes Master Issuer, Ser. 2007-2A, Cl. 3A1 0.61 7/15/21 3,610,000 c 3,563,117 National Grid, Sr. Unscd. Notes 6.30 8/1/16 260,000 299,466 National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 1,315,000 a 1,858,279 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 1,385,000 a 1,912,940 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 11,310,000 a 17,664,854 United Kingdom Gilt, Bonds GBP 2.25 3/7/14 6,105,000 a 9,789,688 United Kingdom Gilt, Bonds GBP 4.50 3/7/19 10,110,000 a 17,435,780 United States25.1% AES, Sr. Unscd. Notes 7.75 10/15/15 2,055,000 2,168,025 Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 1,925,000 1,942,899 Ameristar Casinos, Gtd. Notes 9.25 6/1/14 1,483,000 1,590,518 Anheuser-Busch Inbev Worldwide, Gtd. Notes 6.38 1/15/40 1,110,000 1,282,260 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 260,000 b 355,850 Aramark, Gtd. Notes 8.50 2/1/15 3,000,000 3,116,250 Arkle Master Issuer, Ser. 2006-2A, Cl. 3A1 0.53 2/17/52 4,050,000 b,c 4,019,540 Autozone, Sr. Unscd. Notes 5.75 1/15/15 1,090,000 1,217,516 Ball, Gtd. Notes 7.38 9/1/19 1,665,000 1,806,525 Bank of America, Sr. Unscd. Notes 4.90 5/1/13 575,000 607,376 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.46 4/12/38 1,535,000 c 1,678,694 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 375,000 c 399,238 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 4,785,000 c 5,153,827 Cargill, Sr. Unscd. Notes EUR 4.38 4/29/13 950,000 a 1,310,879 CCO Holdings Capital, Gtd. Notes 7.88 4/30/18 2,405,000 b 2,531,262 Chesapeake Energy, Gtd. Bonds EUR 6.25 1/15/17 2,138,000 a 2,772,209 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.70 12/10/49 1,375,000 c 1,438,268 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 115,000 b 120,175 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 2,210,000 b 2,331,550 Consol Energy, Gtd. Notes 8.00 4/1/17 1,965,000 b 2,097,638 Consol Energy, Gtd. Notes 8.25 4/1/20 1,110,000 b 1,198,800 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 1,654,000 1,794,590 Denbury Resources, Gtd. Notes 7.50 12/15/15 420,000 433,650 Discovery Communications, Gtd. Notes 5.05 6/1/20 1,515,000 1,615,826 Dish DBS, Gtd. Notes 7.75 5/31/15 1,050,000 1,102,500 Dish DBS, Gtd. Notes 7.13 2/1/16 700,000 722,750 Dish DBS, Gtd. Notes 7.88 9/1/19 470,000 501,725 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,730,000 2,164,052 Dow Chemical, Sr. Unscd. Notes 5.90 2/15/15 525,000 582,582 El Paso, Sr. Unscd. Notes 7.00 6/15/17 2,530,000 2,660,325 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 225,000 265,419 Enterprise Products Operations, Gtd. Notes 6.13 10/15/39 1,920,000 2,025,316 EQT, Sr. Unscd. Notes 8.13 6/1/19 505,000 611,137 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 2,075,000 2,062,388 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 4,236,000 4,739,851 Frontier communications, Sr. Unscd. Notes 8.25 4/15/17 3,000,000 b 3,217,500 Georgia-Pacific, Gtd. Notes 7.00 1/15/15 295,000 b 307,906 Georgia-Pacific, Gtd. Notes 7.13 1/15/17 528,000 b 552,420 GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 78,286 79,900 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 3,085,000 d 3,470,625 Gracechurch Mortgage Financing, Ser. 2007-1A, Cl. 3A1 0.54 11/20/56 4,535,000 b,c 4,434,337 HCA, Sr. Scd. Notes 7.88 2/15/20 1,790,000 1,951,100 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 370,000 b 390,350 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 800,000 854,000 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 1,899,997 c 2,034,597 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. A2 5.63 12/5/27 4,135,000 b 4,598,366 JPMorgan Chase & Co., Sr. Unscd. Notes 4.75 5/1/13 275,000 297,583 JPMorgan Chase & Co., Sr. Unscd. Notes EUR 6.13 4/1/14 2,400,000 a 3,490,945 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 320,000 379,804 Kraft Foods, Sr. Unscd. Notes EUR 6.25 3/20/15 2,250,000 a 3,345,922 Lamar Media, Gtd. Notes 6.63 8/15/15 2,247,000 2,247,000 Lamar Media, Gtd. Notes 7.88 4/15/18 890,000 b 923,375 Lear, Gtd. Notes 8.13 3/15/20 2,330,000 d 2,434,850 Lear, Gtd. Bonds 7.88 3/15/18 520,000 543,400 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 2,440,000 a,b 3,147,895 Masco, Sr. Unscd. Bonds 7.13 3/15/20 3,090,000 3,152,047 Merck & Co., Gtd. Notes EUR 5.38 10/1/14 890,000 a 1,299,649 Merrill Lynch & Co., Sr. Unscd. Notes EUR 4.88 5/30/14 1,950,000 a 2,657,608 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 7/12/38 103,047 105,462 MGM Resorts International, Sr. Scd. Notes 11.13 11/15/17 1,920,000 2,188,800 Morgan Stanley, Sr. Unscd. Notes, Ser. G EUR 5.50 10/2/17 1,450,000 a 1,989,138 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 1,325,000 b 1,411,043 Newfield Exploration, Sr. Sub. Notes 6.88 2/1/20 2,485,000 2,596,825 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 695,000 731,488 News America, Gtd. Notes 6.15 3/1/37 900,000 950,583 News America, Gtd. Notes 6.90 3/1/19 200,000 239,532 NRG Energy, Gtd. Notes 7.38 1/15/17 2,420,000 2,456,300 Peabody Energy, Gtd. Notes 7.38 11/1/16 1,620,000 1,773,900 Peabody Energy, Gtd. Notes, Ser. B 6.88 3/15/13 110,000 111,375 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 3,035,000 3,186,750 Philip Morris International, Sr. Unscd. Notes 4.50 3/26/20 650,000 682,939 PNC Funding, Gtd. Notes 3.63 2/8/15 2,640,000 2,748,728 Procter & Gamble, Sr. Unscd. Notes EUR 5.13 10/24/17 625,000 a 928,920 Range Resources, Gtd. Notes 6.75 8/1/20 1,150,000 e 1,160,062 Range Resources, Gtd. Notes 7.50 10/1/17 960,000 1,006,800 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 805,000 1,045,082 Reynolds Group Escrow, Sr. Scd. Notes EUR 7.75 10/15/16 1,370,000 a,b 1,843,342 Santander Drive Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.84 11/17/14 3,050,000 3,079,232 Staples, Gtd. Notes 9.75 1/15/14 830,000 1,023,266 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 3,575,000 3,646,500 U.S. Treasury Bonds 4.25 5/15/39 7,030,000 7,356,234 U.S. Treasury Notes 3.38 11/15/19 15,335,000 15,989,130 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 43,552 44,596 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C21, Cl. A4 5.21 10/15/44 1,000,000 c 1,092,224 Wells Fargo & Co., Sr. Unscd. Notes, Ser. I 3.75 10/1/14 1,755,000 1,838,608 Willis North America, Gtd. Notes 7.00 9/29/19 774,000 830,953 Windstream, Gtd. Notes 7.88 11/1/17 1,730,000 1,768,925 WM Covered Bond Program, Covered Notes EUR 4.00 9/27/16 510,000 a 685,197 Wrigley WM JR, Sr. Scd. Notes 3.70 6/30/14 2,595,000 b 2,661,759 Total Bonds and Notes (cost $639,991,929) Principal Short-Term Investments1.5% Amount ($) Value ($) U.S. Treasury Bills 0.15% 10/21/10 (cost $10,681,368) 10,685,000 f Face Amount Covered by Options Purchased.2% Contracts ($) Value ($) Call Options: 10-Year USD LIBOR-BBA, February 2011 @ 3.63 21,500,000 g 1,171,231 Australian Dollar, September 2010 @ .79 2,400,000,000 g 23,326 Australian Dollar, October 2010 @ .82 1,300,000,000 g 74,042 British Pound, September 2010 @1.39 2,450,000,000 g 25 Canadian Dollar, August 2010 @ 1.09 1,250,000,000 g 1,469 Canadian Dollar, September 2010 @ 1.09 1,200,000,000 g 24,220 Euro, September 2010 @ 1.18 1,200,000,000 g 8,385 Euro, October 2010 @ 1.24 1,300,000,000 g 83,046 Japanese Yen, August 2010 @95.50 1,200,000,000 g 12 Japanese Yen, August 2010 @ 94.33 1,250,000,000 g 40 Japanese Yen, September 2010 @ 92.98 1,200,000,000 g 9,565 Swiss Franc, October 2010 @ 1.11 1,300,000,000 g 23,072 Total Options (cost $2,436,992) Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,226,000) 10,226,000 h Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,122,030) 3,122,030 h Total Investments (cost $666,458,319) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CLPChilean Peso EUREuro GBPBritish Pound IDRIndonesian Rupiah JPYJapanese Yen MXNMexican New Peso MYRMalaysian Ringgit PLN Polish Zloty SEKSwedish Krona b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, these securities had a total market value of $46,815,524 or 6.8% of net assets. c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan. At July 31, 2010, the total market value of the fund's securities on loan is $2,984,971 and the total market value of the collateral held by the fund is $3,122,030. e Purchased on a delayed delivery basis. f Held by a broker as collateral for open financial futures, forward foreign currency exchange contracts, options, and swap positions. g Non-income producing security. h Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $666,458,319. Net unrealized appreciation on investments was $22,233,532 of which $29,855,430 related to appreciated investment securities and $7,621,898 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Non-US Government 62.7 Corporate-High Yield 17.2 Corporate-Investment Grade 6.6 Securitized 6.2 US Government 4.9 Cash & Equivalents 1.9 Options Purchased .2  Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2010 ($) Financial Futures Short U.S. Treasury 10 Year Notes 83 (10,276,438) September 2010 (90,760) U.S. Treasury 30 Year Bonds 60 (7,723,125) September 2010 (175,612) Financial Futures Long Euro-Bond 29 4,858,087 September 2010 (3,626) Japanese 10 Year Bond 11 18,059,378 September 2010 157,752 Long Gilt 41 7,817,336 September 2010 128,842 Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN July 31, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.36 (Premiums received $322,500) 21,500,000 a BBA-British Bankers Association LIBOR-London Interbank Offered Rate USD-US Dollar a Non-income producing security. At July 31, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 8/27/2010 9,460,000 14,649,614 14,842,151 192,537 Canadian Dollar, Expiring 8/27/2010 83,640,000 80,985,302 81,329,913 344,611 Euro, Expiring 8/27/2010 100,000 129,190 130,313 1,123 Euro, Expiring 8/27/2010 910,000 1,182,923 1,185,855 2,932 Euro, Expiring 8/27/2010 3,885,000 5,047,509 5,062,687 15,178 Japanese Yen, Expiring 8/27/2010 9,361,370,000 107,831,250 108,381,071 549,821 Norwegian Krone, Expiring 8/27/2010 54,445,000 8,825,394 8,947,717 122,323 South Korean Won, Expiring 8/20/2010 15,723,640,000 13,097,467 13,277,027 179,560 South Korean Won, Expiring 8/27/2010 12,575,760,000 10,570,975 10,615,469 44,494 Swedish Krona, Expiring 8/27/2010 147,210,000 20,163,074 20,387,241 224,167 Swiss Franc, Expiring 8/27/2010 35,050,000 33,444,657 33,657,122 212,465 Sales: Proceeds ($) Brazilian Real, Expiring 8/27/2010 17,330,000 9,758,432 9,785,828 (27,396) Indonesian Rupiah, Expiring 8/27/2010 67,543,980,000 7,467,549 7,512,063 (44,514) Mexican New Peso, Expiring 8/27/2010 118,745,000 9,325,035 9,353,732 (28,697) Polish Zloty, Expiring 8/27/2010 19,765,000 6,364,720 6,417,048 (52,328) Gross Unrealized Appreciation Gross Unrealized Depreciation At July 31, 2010, the fund held the following interest rate swap contracts: Unrealized Notional Reference (Pay) /Receive Market Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Expriration Value (Depreciation) ($) 60,720,000 CAD - 6 Month Libor Citibank (1.79) 3/25/2012 (597,352) (597,956) 80,445,000 USD - 6 Month Libor Citibank (3.68) 5/5/2020 (6,477,859) (6,477,859) 7,400,000 USD - 6 Month Libor Goldman, Sachs & Co. (2.54) 5/14/2014 (364,842) (364,842) 1,800,000 EUR - 6 Month Libor Goldman, Sachs & Co. 3.79 6/12/2019 193,031 193,335 14,325,000 CAD - 6 Month Libor Citibank 3.73 3/25/2020 650,448 650,930 3,700,000 EUR - 1 Year Libor Goldman, Sachs & Co. 2.70 5/14/2014 167,858 168,624 1,340,000 GBP - 6 Month Libor JP Morgan 6.30 6/18/2011 109,996 110,438 14,200,000 JPY - 6 Month Yenibor JP Morgan 1.67 12/7/2017 10,569 10,577 33,000,000 JPY - 6 Month Yenibor JP Morgan 1.36 1/19/2012 5,338 5,339 205,000,000 JPY - 6 Month Yenibor JP Morgan 1.13 2/16/2019 42,399 42,745 27,000,000 JPY - 6 Month Yenibor JP Morgan 2.08 7/28/2016 26,205 26,205 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Asset-Backed - 5,022,131 - Commercial Mortgage-Backed - 28,642,166 - Corporate Bonds+ - 173,886,177 - Foreign Government - 432,029,406 - Mutual Funds 13,348,030 - - U.S. Treasury - 34,027,276 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 1,889,211 - Futures++ 286,594 - - Options Purchased 1,418,433 - Swaps++ - 1,208,193 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (152,935) - Futures++ (269,998) - - Options Written - (4,268) - Swaps++ - (7,440,657) - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 By: /s/ James Windels James Windels Treasurer Date: September 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
